Citation Nr: 1737385	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea

2.  Whether severance of service connection for an acquired psychiatric disorder was proper.

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph Whitcomb, attorney



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2012, the RO granted service connection for a depressive disorder ("claimed as PTSD"), denied a claim for service connection for sleep apnea, and denied a TDIU.  The Veteran appealed the issues of entitlement to an increased initial evaluation for his service-connected depressive disorder, the denial of service connection for sleep apnea, and the denial of TDIU.  

In July 2015, the RO severed service connection for a depressive disorder.  The Veteran has appealed.  

In December 2015, the Veteran was afforded a Board videoconference hearing before the undersigned.  A copy of the hearing transcript has been associated with the record.  

In March 2016, the Board remanded the claims for additional development.

With regard to the claim for service connection for sleep apnea, the Veteran initially requested a hearing before the Board.  A hearing was scheduled for July 2016.  However, that same month, the Veteran withdrew his request for a hearing.  Accordingly, the Board will proceed without further delay.  38 C.F.R. § 20.704 (e) (2016)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea onset during his military service.

2.  The rating decision of August 2012, which granted service connection for a depressive disorder, was based on clear and unmistakable error.

3.  The evidence does not support the conclusion that the Veteran's service-connected sleep apnea precludes him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The rating decision of July 2015 properly severed service connection for a depressive disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (d) (2016).

3.  The Board having determined that the rating decision of July 2015 properly severed service connection for a depressive disorder, the issue of entitlement to an initial evaluation in excess of 50 percent for a depressive disorder is now moot, warranting dismissal of the appeal as to that issue.  38 U.S.C.A. § 7105 (West 2014).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sleep Apnea

The Veteran asserts that he developed sleep apnea during his service.  See Veteran's statement , dated in February 2012.  During his hearing, held in December 2015, he testified that following service he had been observed to have loud snoring due to sleep apnea, and that this had caused difficulties while he was staying in shelters.  During a November 2015 VA PTSD examination, the Veteran was noted to state that he believed his sleep apnea had been caused by oil fires during the Gulf War.  

The Veteran has submitted several lay statements in support of his claim; in a June 2014 statement, C.T. states that he served with the Veteran in Southwest Asia, and that at times they slept very little due to their duties; there is no other mention of sleep symptoms such as snoring.

In a June 2014 statement, J.T. states that she has known the Veteran since he was five, and that she was in contact with him until he graduated high school, and that he did not have any sleep symptoms during that time.  

In a March 2017 statement, T.M., recalled another soldier complaining about the Veteran's snoring.

In a May 2017 statement, C.T. reported that during service the Veteran snored loudly, that he would wake up gagging, and that other soldiers watched him in case he stopped breathing.  

The Board initially notes that although there was an issue as to whether a timely appeal was received in association with the denial of this claim in August 2012, this issue has been resolved in the Veteran's favor.  The issue is whether the Veteran is entitled to service connection for sleep apnea on a direct basis; the rating decision on appeal is the August 2012 RO decision.  

There are no service treatment records for the Veteran's active duty service.  


VA progress notes show that in April 2008, the Veteran complained of excessive snoring.  The diagnosis was rule out sleep apnea.  A June 2008 report notes complaints of apnea, with diagnoses that included obesity.  An October 2008 report includes a diagnosis of sleep apnea.  A March 2009 report contains a diagnosis of obstructive sleep apnea, based on a sleep study that same month.  

Private treatment reports from Dr. D.S., dated between October and November of 2016, to include a sleep apnea DBQ, and a sleep study, contain a diagnosis of obstructive sleep apnea, and note that this was first diagnosed in September 2008.  Dr. D.S. stated that the Veteran's presentation and clinical history at face value is consistent with the presence of sleep apnea during his time of service between 1987 and 1991.  

As a lay people, the Veteran's fellow soldiers and friends are competent to report what comes to them through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, they credibly reported what they observed in service.  Based on that testimony, a medical professional opined that the symptoms in service supported a diagnosis of sleep apnea which was later confirmed by clinical testing.

As such, the criteria for service connection have been met, and the Veteran's claim is granted. 

II.  Severance of Service Connection, Depressive Disorder

In February 2011, the Veteran filed a claim for service connection for an acquired psychiatric disorder, and in August 2012, the RO granted service connection for a depressive disorder.  

In April 2014, the RO notified the Veteran that it proposed to sever its grant of service connection for his depressive disorder.  The RO stated, in essence, that the basis of its grant in August 2012 was unclear, as a review of the record did not show any relevant treatment during service, or until 2008, many years after the Veteran had separated from service.  The RO stated that subsequently-dated medical evidence, primarily a September 2013 VA examination report and an associated April 2014 addendum opinion, discussed infra, did not support the grant of service connection.  

In an April 2014 rating decision, the RO denied service connection for a personality disorder.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).

In July 2015, the RO severed the grant of service connection for a depressive disorder, effective October 1, 2015.  

Additional medical evidence has been received since the supplemental statement of the case, dated in March 2017, that is accompanied with a waiver of RO review.  Accordingly, a remand is not required.  See 38 C.F.R. § 20.1304 (2016).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Congenital or developmental defects, personality disorders, mental deficiency, and other such "defects," are not compensable diseases or injuries within the meaning of veterans' benefits law, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303 (c), 4.9 (2016); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). 

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (d).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, [38 C.F.R.] § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as [38 C.F.R.] § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").

The same standards apply in a determination of clear and unmistakable error in a prior decision and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection; however, for the latter case, the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels v. Gober, 10 Vet. App. 474 (1997).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105 (d).  The severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

The Veteran's personnel file, to include his discharge (DD Form 214) shows that his primary specialties were accounting specialist, and food service specialist.  His awards include the Kuwait Liberation Medal, the Southwest Asia Service Medal with two bronze service stars, and the Valorous Unit Award.  He had service with an air defense artillery unit in Southwest Asia between October 1990 and March 1991; his principal duty during this time was cook.

The Veteran's service treatment records for his active duty, and National Guard duty, are not entirely of record.  In this regard, in a memorandum, dated in June 2012, the RO determined that these records are not available, and that additional attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2) (2016). 

Of the few service treatment records that have been associated with the claims file, an examination report associated with National Guard duty, dated in January 1996, shows that his psychiatric condition was clinically evaluated as normal.  In an associated report of medical history, he stated that he was in good health.  He also specifically denied a history of frequent trouble sleeping, nervous trouble of any sort, depression or excessive worry, 

As for the nonservice medical evidence, VA progress notes show the following: the Veteran first sought treatment in January 1999, at which time it was noted that "the Veteran does not report or present symptoms of major mental illness or substance use."  He reported "an extensive history of child abuse as a child growing up in foster care."  He also described difficulty with comprehension that has been an impediment since childhood.  The report indicates that he was homeless and that he had financial problems.  

Reports from the Vet Center show that in November 2001, the Veteran sought assistance from the Homeless Veterans Coalition.  At that time, he denied a history of health concerns related to mental health issues or PTSD.  

In December 2006, he was first diagnosed with depression.  He stated that between ages 14 and 17 he was sent to several psychologists.  He said that this was done by foster parents who were abusive.  

The next relevant evidence is dated in January 2008, at which time he reported a history of being in a severe accident in December 2007, while working as a truck driver.  He stated that four people were killed (in some accounts he reported that five people were killed); he was not injured.  He stated that he thought that he has PTSD due to the accident, and that he wanted treatment, although he had been cautioned by his employer and his lawyer not to talk to anyone about the accident.  The diagnosis was rule out PTSD.  

In April 2008, he reported having depression since the 2007 accident, as well as suicidal ideation.  He stated that some of the attorneys tried to get him criminally
charged to help with a law suit against his company.  He was concerned about the possibility of both criminal and civil proceedings.  The examiner noted that he was endorsing symptoms of PTSD, including nightmares and flashbacks "also related to" the December 2007 accident.  He was noted to be struggling with "feelings of guilt associated with the incident."  His diagnoses were anxiety NOS (not otherwise specified), depression NOS, and rule out adjustment disorder with mixed features, and a likely Axis II diagnosis.  

Thereafter, he received treatment for psychiatric symptoms, with diagnoses primarily of depression and/or PTSD, with other diagnoses to include an adjustment disorder with depression, and moderate-severity adult attention deficit disorder, inattentive type.  There are multiple notations indicating that his psychiatric symptoms are related to his 2007 motor vehicle accident.  See e.g., reports, dated in April 2011, January and April of 2012; see also April 2009 reports (noting that he reported reoccurring and horrific images related to the accident, and that he would like to engage in therapy to help him work through the trauma he experienced from the accident in December 2007).  

The next relevant evidence is dated in 2012, at which time he was afforded a diagnosis of PTSD.  See also reports from the Vet Center dated in 2012 (same).  

A VA PTSD examination report, dated in May 2012, completed by Dr. S, shows that the examiner indicated that the Veteran's claims file had been reviewed. The Veteran denied receiving any treatment for mental health symptoms prior to 2008.  The examiner noted that the Veteran described having developed some psychological symptoms following his service in Southwest Asia, including depression, and that he does not meet diagnostic criteria for PTSD.  The Axis I diagnosis was depressive disorder that "is at least as likely as not the result of or caused by military service."  The Axis II diagnosis was personality disorder not otherwise specified, that "is less likely as not caused by or the result of military service."

A VA psychiatric examination report, dated in September 2013 (by a different VA examiner) (Dr. W.H.) notes the following: the Veteran was seen briefly by VA for treatment of mental health symptoms in 2006 and 2007, but he did not continue treatment at those times.  His first entry of ongoing into treatment was not until his report (in early 2008) of being in a severe motor vehicle accident (in December 2007).  He was concerned about being sued over this incident.  At that time, he made no mention of symptoms related to PTSD from the military.  The Veteran has since changed his purported stressor event from his 2007 motor vehicle accident to stressful events which took place during his military service.  During neuropsychological testing in March 2009, it was clearly determined that he had ADHD in his childhood.  The Axis I diagnosis was attention deficit/hyperactivity disorder, inattentive type.  The Axis II diagnosis was personality disorder NOS with borderline paranoid and antisocial features.  Dr. W.H. concluded: 

To a reasonable degree of psychological certainty based upon all records available for review and the entire history of the case of this individual, I conclude that he does not have posttraumatic stress disorder from any military service activity and does not have any depressive disorder from any military activity.

In an addendum, dated in April 2014, Dr. W.H. indicated that he had reviewed the Veteran's case with Dr. S.  Dr. W.H. stated:

Dr. S and I have reviewed records and conferred about this matter.  We are in agreement after review that my diagnostic formulation is correct.  The Veteran
did not have an Axis I disorder related to military service.  Dr. S did not find military record of depression, and inadvertently applied the PTSD standard
(i.e. no record necessary if a veteran was in a combat zone and suffers from PTSD) to a mental disorder case.  We agree that the primary diagnosis is the personality disorder, the secondary diagnosis is the pre-military ADHD, and depressive symptoms (now resolved) were never a part of the clinical picture until after the Veteran was fearful of a lawsuit following a post-military motor vehicle accident. 

In April 2014, the RO proposed to sever the Veteran's initial grant of service connection, finding that clear and unmistakable evidence was made in its decision to grant service connection benefits for a depressive disorder.

In July 2015, the RO severed service connection for the Veteran's depressive disorder, effective October 1, 2015.

In October 2015, the RO noted that a positive etiological opinion had been received from Dr. A.U. in September 2015 in which she concluded that the Veteran has PTSD related to his service (discussed infra), and that the Veteran's stressor (regarding interception of enemy missiles) had been verified.  The RO therefore requested a supplemental opinion from Dr. S.

In November 2015, a supplemental opinion was received from Dr. S in which he stated the following: the Veteran's VA e-folder (VMBS or Virtual VA) had been reviewed.  The Veteran sought VA treatment for psychiatric symptoms subsequent to a motor vehicle accident in December 2007, and expressed a fear of legal consequences.  He did not make any claims of service-connected trauma or psychological symptoms that would be related to service-connected trauma until he was informed that his 2007 motor vehicle accident could not serve as a basis for a grant of service connection for such symptoms.  The Veteran has a history of possible childhood abuse, with a personality disorder with paranoid, borderline and antisocial features, along with cognitive deficits from ADHD (attention-deficit/hyperactivity disorder) which make it impossible to discern the accuracy of his report of his early development.  Following service he has never been able to adjust to ordinary life, and he has had recurrent conflicts with people in all spheres of his life, both occupational and public settings.  He has provided somewhat inconsistent details of the 2007 motor vehicle accident, and about his life, and he has often been quite vague about details.  His perception of events is deeply colored by both his personality disorder and his ADHD, which interfere with his ability to attend to events occurring in his environment and accurately process information.  

With regard to Dr. A.U.'s opinion, Dr. S stated that she did not have access to all of the Veteran's VA clinical records and presumably relied upon the Veteran's current descriptions of his symptoms, and his history.  In comparing what he has told different VA clinicians at different times, it is evident that he is not a reliable historian.  

In conclusion, Dr. S stated that the Veteran does not have any psychiatric condition that could be associated with his active duty.  He has a personality disorder which would have developed by adolescence, and has cognitive deficits from ADHD, which would also be a condition from childhood.  His diagnosis of depressive disorder is being discontinued, as his occasional depressive symptoms are due to the borderline feature of his personality disorder and do not reflect a separate psychiatric condition.  His personality disorder has been the principal contributor to his difficulties all his life.  

In March 2016, the Board remanded the claim, but noted that the November 2015 examination report was exceptionally thorough and well-supported, and that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous, and that this certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  Citing 38 C.F.R. § 3.105.  The Board therefore directed that the Veteran be afforded another VA examination.  

A VA PTSD disability benefits questionnaire (DBQ), dated in July 2016, completed by Dr. S.S., shows that the examiner reviewed the Veteran's VA e-folder (VMBS or Virtual VA).  The Veteran reported that he had been depressed since 1990.  The Veteran was afforded psychological testing.

The Veteran does not meet clinical criteria for PTSD.  In this regard, there is a history of inconsistencies in the Veteran's descriptions of his war experiences.  Another important inconsistency is that in 2008-2009 the Veteran described guilt and nightmares that he felt were components of PTSD associated with the 2007 MVA, but today he is dismissive of the possibility that he would have any residual negative associations with that accident.  Furthermore, Dr. S.S. stated that she concurs with the findings of the prior two VA examiners with respect to the PTSD issue (Dr. S and Dr. W.H.).  She explained that the clinical documentation clearly shows that in 2008 - 2009 treatment records, the Veteran presented with symptoms associated with the 2007 car accident and when PTSD was diagnosed (such as in the neuropsychological exam), it was due to the 2007 motor vehicle accident, and not to any combat trauma, as there was no mention of combat-related stress.  It was not until after his denial for service connection that he began claiming that his symptoms were secondary to combat.  His mental health encounters between 2011 and 2013 show that his primary treatment providers were concerned he was scheduling meetings with them only to further his claim and that he had no interest in treatment.  In fact, he directly expressed disinterest in treatment on multiple occasions.  His VA therapist wrote specifically that the Veteran more likely than not appeared to be motivated by secondary gain, and his psychiatrist felt he was worried about giving the wrong answer that could affect his claim.  That therapist specifically stated, "I do not believe he has PTSD and he has not engaged in treatment."  Dr. S.S. noted that in April 2011, the Veteran specifically requested a new social worker and psychiatrist who could get him service connection.  

The diagnoses were: 1) other specified personality disorder with antisocial, paranoid and borderline features.  The examiner stated that this is a diagnosis of childhood/adolescent development and is not influenced by military service to any significant degree; 2) other specified depressive disorder, less likely than not (less than 50% probability) related to or aggravated by military service at least as likely as not (50% or greater probability) caused by or related to post-military adjustment problems secondary to personality disorder; and 3) other specified attention-deficit/hyperactivity disorder.  Dr. S.S. stated that this is a diagnosis of childhood/adolescent development, and that it is less likely than not (less than 50%
probability) related to or aggravated by military service.  

With regard to the Veteran's depressive disorder, Dr. S.S. stated that the depression most likely was associated with his pervasive adjustment problems, including his lack of support or relationships, his unemployment, and his housing instability.  These adjustment problems stem from his maladaptive personality characteristics and, therefore, his depressive disorder is considered to be secondary to his personality disorder.  Psychological testing results in 2009 indicated that the Veteran reported feeling blue and unhappy, was pessimistic about the world and the future, and he lacked confidence.  The Veteran's depressive disorder is unrelated to his military service, as there are no indications of any mental health problems, treatment or diagnosis in the service records.

With regard to the diagnosis of a personality disorder, Dr. S.S. noted that the Veteran's clinical treatment records documents show convincing support for a diagnosis of personality disorder.  A personality disorder was the primary diagnosis per his past treating psychiatrist, and it was also diagnosed by the two prior disability examiners (Dr. S and Dr. W.H) and by the private examiner who provided the most recent DBQ submission (Dr. M.W.).

With regard to the diagnosis of ADHD, Dr. S.S. stated that the Veteran's ADHD is a developmental disorder of childhood onset and that it was not caused or aggravated by military service.  She explained that there are no indications of any mental health problems, treatment or diagnosis in the service records, including any attentional complaints, difficulties with memory, or performance problems.

A lay statement from M.K., dated in August 2016, asserts that the Veteran's behavior after service in Southwest Asia was "like night and day," to include having a "glass-like look in his eyes," and being considered a ticking time bomb.

The Board will not consider whether there were any procedural deficiencies in the RO's severance of service connection, as neither the Veteran nor his representative have asserted such deficiencies; also, the record reflects that the RO complied with the provisions of 38 C.F.R. § 3.105 (d).  See e.g., RO's April 2014 notification letter. 

As an initial matter, the Board finds the Veteran is not an accurate historian.  The Veteran has reported that he has psychiatric symptoms, to include depression, during and since his service.  However, his psychiatric condition was clinically evaluated as normal in a January 1996 examination report associated with National Guard duty, and he specifically denied having depression or excessive worry at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  VA progress notes contain a number of notations that the Veteran is a poor or difficult historian, and that his desire for service connection was a secondary gain issue.  See e.g., VA progress notes, dated in June 2008; March, April and June of 2011; see also November 2015 opinion (stating that the Veteran is not a reliable historian); see also July 2016 VA PTSD DBQ (noting that "it was not until after his denial for service connection that he began claiming that his symptoms were secondary to combat").  He has also expressed homicidal ideation toward VA personnel.  See VA progress note, dated in August 2015 (noting that he endorsed HI (homicidal ideation) towards a VA staff member who is in the process of reviewing his claim (quoting him as saying, "I'd like to take a baseball bat to her head")).  Although he sought treatment with VA as early as 1999, and with the Vet Center in 2001 (at which time he denied mental health or PTSD symptoms), he did not report the existence of any psychiatric symptoms until approximately 2006.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Accordingly, the Board finds that the Veteran is not an accurate historian.  Caluza; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

The Board finds that the RO's grant of service connection for a depressive disorder in September 2012 was based on clear and unmistakable error.  The issue in this case is whether or not service connection was warranted for a depressive disorder that had its onset during service.  38 U.S.C.A. §§ 1110, 1131; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, there is no evidence in the available service medical records to show any relevant complaints, treatment, findings, or diagnoses, nor has the Veteran claimed to have received any treatment for psychiatric symptoms during service.  He affirmatively denied a history of depression or excessive worry, or nervous trouble of any sort, in January 1996, which was over a year after separation from active duty.  His psychiatric condition was clinically evaluated as normal at that time.  Between 1999 and 2005, VA progress notes show that he failed to report having any psychiatric symptoms.  The first evidence of an acquired psychiatric disorder is dated in 2006, which is about 11 years after separation from active duty service.  

With regard to the etiological opinions, although a VA physician, Dr. S, initially provided a favorable opinion in May 2012, he subsequently stated that he had applied the incorrect legal standard, and he concluded that the Veteran does not have any psychiatric condition that could be associated with his active duty   See April 2014 VA supplemental opinion; November 2015 opinion.  These latter two opinions indicate that he revised his original conclusion, and they render his original May 2012 opinion to be without probative value.  In addition, the September 2013, April 2014, November 2015, and July 2016 VA opinions all weigh strongly against the claim.  These opinions are considered to be highly probative, as they are shown to have been based on a review of the Veteran's claims files, and as they are accompanied by sufficient explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, there is no medical evidence to show that the Veteran has additional disability from aggravation (i.e., a permanent worsening) of a congenital or developmental defect, i.e., mental deficiency during service from a superimposed disease or injury.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45, 711 (1990). 

Accordingly, the Board finds that the RO's grant of service connection for a depressive disorder in September 2012 was based on clear and unmistakable error, as it did not represent a reasonable application of the known facts to the law, and as the factual evidence and competent medical opinions of record do not show that the Veteran is entitled to service connection for a depressive disorder, and that the RO's severance of service connection in July 2015 was proper.  

In reaching this decision, the Board has considered the opinions submitted by the Veteran in support of his claim from Dr. D.Z., Dr. A.U., and Dr. M.W., collectively dated between 2015 and 2017, which assert that the Veteran has PTSD and/or a depressive disorder due to his service.  An associated research article from Dr. M.W. is also of record, which states that there is a clear link between having served on active duty in the Persian Gulf War and incidents of PTSD.  

The issue is whether the Veteran has a depressive disorder that had its onset during service.  38 U.S.C.A. §§ 1110, 1131; Walker.  These opinions all indicate that they are based on the Veteran's assertions of psychiatric symptoms during service.  However, it is the Board, not the examiner, that determines credibility.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The Board has determined that the Veteran is not a credible historian, and that his assertions of psychiatric symptoms during and since his active duty service to be inconsistent with, and contradicted by, his treatment records, and therefore lacking in credibility.  As previously stated, there are no relevant service treatment reports of record.  The earliest post-service medical evidence to show an acquired psychiatric disorder is dated in 2006, which is about 11 years after active duty service.  Therefore, these opinions lack an established factual basis, and they are afforded no probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

The Board further notes that Dr. A.U.'s opinions are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable history.  Prejean.  In addition, Dr. A.U.'s opinion was reviewed by both Dr. S and Dr. S.S., who indicated that they did not find it persuasive.  In this regard, Dr. S stated that there are no indications that Dr. A.U. had reviewed any of the Veteran's VA clinical records, and that her report did not include any detailed development, social, or occupational history.  

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  In this case, the aforementioned opinions are wholly lacking in probative value for the reasons stated, and the Board finds that there is clear and unmistakable evidence that the RO's grant of service connection for a depressive disorder in September 2012 was based on clear and unmistakable error.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the RO's severance of service connection in July 2015 was proper.  

III.  Dismissal

With regard to the claims of entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder, this issue was apparently certified for appeal on the basis that it would remain viable issues in the event that the Board determined that the RO's July 2015 severance of service connection for a depressive disorder was improper.  As the Board has determined that the RO's severance of service connection for a depressive disorder in July 2015 was proper, and as a depressive disorder was the Veteran's only service-connected disability, there is no longer an underlying service-connected disability that may serve as a basis for a grant of this claim.  This issue is therefore rendered moot.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, they are dismissed.  38 U.S.C.A. § 7105; Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  

IV. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18.  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran has consistently argued that he cannot work on account of his acquired psychiatric disability.  However, service connection for an acquired psychiatric disability has been severed and is no longer in effect.  As such, an acquired psychiatric disability cannot serve as the basis for TDIU.

The Veteran's only service connected disability at this time is obstructive sleep apnea.  However, it has not been argued that the sleep apnea precludes the Veteran from obtaining or maintaining substantially gainful employment.  In fact, the evidence suggests that the sleep apnea is well-managed, and there is some indication that the Veteran no longer relied on a CPAP.    

As such, the Board has not identified a basis for the assignment of a TDIU, and the claim is denied.

V.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  In this regard, the Veteran's service treatment records are not entirely of record.  In a memorandum, dated in June 2012, the RO determined that these records are not available, and that additional attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2) (2016).

With regard to the claim involving the propriety of the severance of service connection for a depressive disorder, the Veteran has been afforded several examinations, and etiological opinions have been obtained.

In March 2016, the Board remanded these claims.  The Board directed that the Veteran be scheduled for a VA psychiatric examination, with an examiner other than one of the two who consulted on the November 2015 examination report, and that etiological opinions be obtained.  In July 2016, this was done.  The Board further directed that after completing this action, the Veteran's claims for entitlement to sleep apnea and TDIU be re-adjudicated following adjudication of the issue of severance of service connection for an acquired psychiatric disorder.  In March 2017, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for sleep apnea is granted. 

The RO's July 2015 severance of service connection for an acquired psychiatric disorder was proper; the appeal is denied.

The claim for an initial evaluation in excess of 50 percent for service-connected depressive disorder is dismissed.

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


